DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        CATHERINE PILEGGI,
                            Appellant,

                                     v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D21-880

                               [July 1, 2021]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Mariya Weekes, Judge;
L.T. Case No. 11-11540CF10A.

  Brett S. Chase of Chase Law Florida, P.A., Saint Petersburg, for
appellant.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

CONNER, C.J., GROSS and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.